Citation Nr: 0902079	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to January 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In connection with his appeal, the veteran testified at a 
personal hearing before a Decision Review Officer at the RO 
in December 2005, and at a video conference hearing in July 
2007 before the undersigned Acting Veterans Law Judge.  He 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2008).  
Transcripts of those hearings are associated with the claims 
file.  

The respiratory claim on appeal is limited to the issue of 
entitlement to service connection for asbestosis.  It is 
noted that the Board denied the claim of service connection 
for chronic obstructive pulmonary disease (COPD) in November 
2007.  That issue is no longer on appeal.  


FINDING OF FACT

The veteran does not have asbestosis due to asbestos exposure 
in service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in March 2004 and November 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA respiratory examinations, and 
statements and testimony from the veteran, his spouse, and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
November 2007.  

Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure. The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a). Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The veteran believes that he developed asbestosis as a result 
of exposure to asbestos during his time in the military.  As 
indicated above, he was in the military for a period of 
slightly less than two years.  His service records, show that 
his related civilian occupation was "ordinary seaman," and 
that he served aboard the U.S.S. Buchanan for a period of 
time.  His rates were SA (seaman recruit) and SN (seaman).  
Specifically, in statements and testimony of record, he 
reports that his duties while aboard the ship included 
chipping old paint and insulation off the boat and applying 
new paint and insulation that contained asbestos.  

The record also includes VA examination reports from 2004 and 
2008.  These reports reflect that the veteran's 25+ post 
service years in employment as a welder, grinder, shot 
blaster, and pipe fitter.  At the 2005 hearing, he admitted 
to post service exposure to asbestos.  He has also reported a 
history of cigarette smoking since the age of 10.  

As noted earlier, the claim was remanded by the Board in 
November 2007 for additional evidentiary development.  At 
that time, it was noted that the medical evidence showed 
diagnoses of asbestosis and also diagnosis that the veteran 
did not have asbestosis.  Specifically, for example, a 
February 1995 private pulmonary consultation report showed a 
diagnosis of "asbestosis by history and on clinical 
findings."  An undated letter from a Dr. R.A.H. states that 
he was a "certified B-reader" and that he reviewed chest X-
rays from September 1992 that showed "evidence of parenchymal 
abnormalities and pleural abnormalities consistent with 
pneumoconiosis, specifically with asbestosis and asbestos-
related disease."  According to the veteran's private 
physician, Dr. H.K.T., July 2003 chest X-rays were consistent 
with possible early asbestosis, and February 1995 chest X-
rays were consistent with asbestosis.  In an undated report 
(the first page of the report is missing), Dr. D.G. stated 
that it was his opinion that the veteran had "mixed dust 
pneumoconiosis, including asbestosis..."  However, other 
chest X-ray reports did not list findings stating that the X-
rays were consistent with asbestosis, and other relevant 
medical reports showed no asbestosis.

The veteran was afforded a VA examination in August 2004.  
After a review of July 2004 chest X-rays, and other pertinent 
medical evidence, the examiner reported a diagnosis of COPD, 
as well as:

[C]hronic interstitial lung disease, 
occupational pneumoconiosis is most 
likely caused by the result of his 
industrial exposure of 26 years building 
railroad cars and 10 years in 
construction in surface mining 
environment.  It is less likely as not 
caused by his less than three years in 
the Navy as a seaman, not as a boiler 
tender or working primarily in the boiler 
room.

The examiner also noted that as the chest X-ray did not 
identify characteristic findings of pleural plaquing; he had 
ordered a CAT (computed axial tomography) scan to look for 
pleural plaquing (that would be anticipated if the 
interstitial lung disease was due to asbestos exposure).  
However, the veteran cancelled the procedure and refused to 
have it rescheduled.

The Board noted in the November 2007 remand that the medical 
evidence of record was in conflict.  It was noted that it did 
not appear that the February 2005 report of clinical findings 
of asbestosis, and other relevant medical evidence, was 
reviewed by the VA examiner as these records were not in the 
veteran's claims file at the time of the August 2004 VA 
examination.

Thus, the Board found that the veteran should be afforded 
another VA examination that takes all of the relevant 
evidence into account to determine whether or not the veteran 
actually had asbestosis, and if so, if that asbestosis was 
related to his active military service.

The requested examination was conducted by VA in May 2008.  
The examiner noted that the claims file was reviewed.  
Testing included X-rays and CT scan of the chest.  No pleural 
plaque or pleural effusion was found.  The examiner diagnosed 
COPD and emphysema due to a long history of cigarette 
smoking.  

Analysis

Under these circumstances, the Board concludes that the 
greater weight of the evidence is against the conclusion the 
veteran has a respiratory disorder due to asbestos exposure 
in service.  

The Board finds the 2008 VA medical opinion compelling.  The 
examiner reviewed the entire record and noted the findings 
both for and against a clinical finding of asbestos in his 
report, and performed a personal examination of the veteran 
before arriving at his opinion.  He also considered the VA's 
2004 report which noted that chest scan did not show the 
pleural plaquing that would be anticipated if the veteran's 
condition were due to asbestos exposure.  The Board also 
notes that the evidence does not show that the veteran has or 
ever had the various cancers, clubbed fingers or cor 
pulmonale listed above in the discussion of asbestos related 
disorders.  Moreover, in weighing the medical opinions, the 
Board notes that there is no indication of interstitial 
opacities, the foundation of the diagnosis of asbestosis, on 
numerous studies of the veteran's lungs.  The VA examiner had 
the private opinion in the folder for review and still did 
not note pleural plaquing or interstitial opacities on the 
veteran's X-rays.  As such, the Board finds that the 
diagnosis of asbestos by the private physicians of record is 
entitled to little weight.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement, as it has done in this 
case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran had asbestosis 
at the time of filing his claim or at any time thereafter.

Accordingly, his appeal for service connection is denied.


ORDER

Service connection for asbestosis is denied.  



____________________________________________
LLOYD CRAMP
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


